Exhibit 10.1

May __, 2019

 

 

Capitol Investment Corp. IV

1300 17th Street, Suite 820

Arlington, VA 22209

 

 

This letter is to confirm the undersigned’s commitment that, if funds are needed
by Capitol Investment Corp. IV (the “Company”) and upon request by the Company,
the undersigned will provide additional loans of up to an aggregate of $_______
to the Company. The undersigned understands that if the Company does not
consummate a business combination (as described in the Company's final
prospectus, dated August 15, 2017), all amounts loaned to the Company hereunder
will be forgiven except to the extent that the Company has funds available to it
outside of its trust account established in connection with the Company's
initial public offering.

 

 

________________________

 

 

 

